internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom fi p plr-103344-98 date jan j999 legend taxpayer taxpayer taxpayer federal court state year date date date date date date date date n w a m u a k n o p r o a w o n l u n o t l l this is in response to a letter dated date subsequent correspondence requesting rulings concerning the federal tax status of taxpayer sec_1 through on the requested rulings that the income earned by taxpayer money in the accounts for taxpayer and taxpayer prior to distribution to taxpayer sec_1 and income under sec_115 of the internal_revenue_code is income excluded from gross spe ifically you and plr-103344-98 - facts in year a class action suit was filed against a group of companies entities and individuals the defendants that are involved in the insurance industry charging the defendants with the violations of federal and state antitrust and other laws class was broken into two subclasses participating states and private plaintiffs of governmental entities within a specific states participating states private individuals and governmental entities in non- participating states the private plaintiffs class was made up of numerous the participating states class was made up on date the classes and the defendants entered into a settlement agreement which was approved by the federal court the settlement agreement provided for of taxpayer and taxpayer provided that the defendants would pay dollar_figure liabilities under the class action suit defendants paid dollar_figure distributed to the ultimate recipients payment to taxpayer accounts each of which was accounted for separately earned on the money in each account was recorded separately b was divided into five distinct the settlement agreement at the time of the bh to settle their b to taxpayer on date in part to be held and invested until the dollar_figure also the the establishment the income two of the accounts were for taxpayer sec_1 and taxpayer 1's account contained dollar_figure dollar_figured in the class action the remaining three accounts were for the counsel involved c and taxpayer 2's account contained taxpayer on date taxpayer was incorporated as a non-profit corporation under the laws of state ruling from the internal_revenue_service on date that it qualifies as sec_503 organization taxpayer received a a taxpayer 1's account was distributed to taxpayer on taxpayer was organized to assist governmental date entities particularly self-insured governmental entities by providing for the collection compilation analysis and dissemination of data affecting risk management will assist governmental entities in their attempts to track and better control tort liability workers compensation liability and other risks related to the performance of public services in particular taxpayer will collect information about various types of governmental entities such as cities counties school districts transit systems water districts and other specific special governmental districts information to municipalities and other local_government entities taxpayer will provide the the information plr-103344-98 q q qo g taxpayer intends to make this type of information available to governmental entities on a permanent basis by creating a database facility or operation that will be self- supporting educational and other programs that will provide risk management and assessment assistance to governmental entities taxpayer will also be involved in research all seven members of the initial board_of directors for taxpayer were appointed by the attorneys general of the participating states a representative of an association which exclusively represents under taxpayer 1's by-laws each director is public officials required to act on behalf of the attorneys general of the participating states at least two-thirds of the directors vote for removal a director may be removed without cause if each member is either a public official or in the event that taxpayer is dissolved taxpayer 1's articles of incorporation provide that any remaining monies will be distributed to similar charities or for educational_purposes described in the settlement agreement revise its articles of incorporation and its by-laws to provide that any funds remaining upon dissolution will be distributed to taxpayer taxpayer intends to taxpayer taxpayer was incorporated on date as a non-profit corporation under the laws of state ruling from the internal_revenue_service on date that it taxpayer administered qualifies as the monies paid under the settlement agreement between date and date sec_503 organization taxpayer received a a taxpayer was established to provide high quality training taxpayer will provide these services to education and technical services related to various types of insurance policyholders self-insured entities and governmental insurance pools enhancement of risk management for both public entities and the general_public a resource for practical to serve as taxpayer is taxpayer will focus primarily on the risk management needs of governmental entities but will also provide educational or other services to the general_public taxpayer will not provide services tailored to individual private persons or businesses taxpayer will be governed by a five-member -board of three of the directors will be representatives from directors the public sector currently these directors are representatives of governmental entities who were part of the class action law suit p a c a e w any remaining assets will be plr-103344-98 upon dissolution of taxpayer held in escrow by the attorneys general of the participating states their appointees or an appointee of the federal court taxpayer 2's articles of incorporation currently provide that the attorneys general may use the assets to relieve the burdens of the participating states within the meaning of code to provide that the assets may only be used to relieve the burdens of the participating states through distribution to the participating states integral parts or political subdivisions of the participating states or entities that themselves qualify to exclude income from gross_income under sec_115 of the taxpayer intends to amend its articles of incorporation sec_501 law and analysts sec_115 of the code excludes from gross_income any income derived from the exercise of an essential_governmental_function and accruing to a state or political_subdivision thereof when determining if sec_115 of the code applies the service considers all the facts and circumstances relating to the whether the organization performs organization to determine whether the income of an essential_governmental_function and a the organization accrues to a state or political_subdivision of state governmental function depends on the facts and circumstances of each case the determination whether a function is an essential revrul_90_74 1990_2_cb_34 concerns an organization formed operated and funded by political subdivisions to pool their casualty risks or other risks arising from their obligations concerning public liability workers'_compensation or employees health of an organization is excluded from gross_income under sec_115 the code so long as private interests do not participate in the organization or benefit more than incidentally from the organization coverage obtained by the member political subdivisions was deemed incidental to the public benefit that sec_115 does not apply to an entity's income if there is more than an incidental private benefit connected with the income the benefit to the employees of the insurance the ruling states that the income of such illustrates rul rev revrul_77_261 c b a state and its political subdivisions addresses the treatment of income from a fund for the temporary investment of cash balances of authorized by state statute managed by the state treasurer and benefitted only the state and its political subdivisions ruling reasons that the investment of positive cash balances by a state or a political_subdivision thereof in order to receive some yield on the funds until needed to meet expenses is incident of the power of the state or political_subdivision to collect taxes and raise revenue rul holds that the the fynd was a necessary rev the vg plr-103344-98 5g income of a fund established under a written declaration of trust to pool the temporary investments of the state and its political subdivisions is excludable from gross_income under sec_115 of the code determination of whether a function is an essential_governmental_function depends on the facts and circumstances of each case additionally the ruling concludes that that the income in question accrue only to a single state single political_subdivision or a single governmental entity the ruling further notes that the does not require a it has been represented that taxpayer a qualified qsf under sec_1_468b-1 of the income_tax settlement fund regulations and accordingly we express no opinion on this matter is from gross_income under sec_115 of the code if the provisions of that section are satisfied assuming that taxpayer qualifies as a separate taxable entity the income of which may be excluded a qsf taxpayer is under sec_115 of the code income is excluded from gross it is derived from the exercise of any essential income if governmental function and accrues to a state or any political_subdivision of an essential_governmental_function depends on the facts and circumstances of each case the determination whether a function is a state taxpayer sec_1 and are involved in activities that are intended to assist governmental entities and the general_public by providing statistical information and analyses that will help the recipients to better manage and control risk similar to the activities undertaken in rev_rul where governmental entities banded together to form an insurance pool in part to help them better manage risk perform an essential_governmental_function thus taxpayer sec_1 and this is in addition to the performance of an essential governmental the income of function to qualify to exclude income from gross_income under sec_115 political_subdivision of rev there is more than an incidental private benefit connected with the income is described in does not apply to an entity's income if an entity must also accrue to a state or further as a state rul taxpayer will provide services only to governmental thus all of taxpayer 1's income is used to provide entities services to governmental entities 1's assets will be distributed to taxpayer qualifies to exclude income from gross_income under sec_115 taxpayer will also qualify to exclude income from gross_income under sec_115 upon dissolution taxpayer if taxpayer thug taxpayer will provide educational training and other services related to risk management to governmental entities and the general_public taxpayer intends to focus much of its plr-103344-98 19q9 efforts on assisting governmental entities but will use the information and programs developed as part of its assistance to governmental entities to assist the general_public as well taxpayer will not develop programs nor provide services tailored to specific private parties dissolution taxpayer 2's assets will be distributed to the attorneys general for the participating states to be used to reduce the burdens of government of those states only be distributed to the participating states integral parts or political subdivisions of the participating states or entities that themselves qualify to exclude income from gross_income under sec_115 in the event of the assets may based upon the information provided the income of taxpayer will accrue to a state or political_subdivision of a state the extent that entities or persons other than governmental entities will receive benefits from taxpayer these benefits are not more than incidental taxpayer may exclude income from gross_income under sec_115 because taxpayer may exclude income from gross_income under sec_115 taxpayer may also exclude income from gross_income under sec_115 we therefore conclude that to because both taxpayer and taxpayer may exclude income from gross_income under sec_115 the income attributable to the segregated accounts for taxpayer sec_1 and accrues only to the participating states and governmental entities of the participating states similar to the income of the fund in revrul_77_261 and the organization in revrul_90_74 the income earned by taxpayer that is allocated to the separate_accounts for taxpayer sec_1 and under sec_115 of the code is excluded from gross_income therefore conclusion based on the information and representations submitted by taxpayer sec_1 and we hold as follows taxpayer and taxpayer qualify to exclude income from gross_income under sec_115 the income earned by taxpayer that was allocated to the accounts for taxpayer and taxpayer is not included in gross_income under sec_115 the above holdings are conditional pending amendment to the articles of incorporation and by laws of taxpayer sec_1 and that upon dissolution of taxpayer be distributed to taxpayer and upon dissolution of taxpayer any remaining assets may only be distributed to the participating states integral parts or political subdivisions of the participating states or entities that themselves qualify to exclude income from gross_income under sec_115 all of its remaining assets will plr-103344-98 l6o0 wy this ruling is directed only to the taxpayers that requested sec_6110 of the code provides that it may not be it used or cited as precedent except as specifically set forth above no opinion is expressed regarding the federal tax consequences of the transactions described above under any other provisions of the code or regulations whether taxpayer the determination of taxpayer 3's modified gross_income if taxpayer in particular no ruling is expressed as to a qsf and no ruling is provided concerning a qsf is is a copy of this letter should be attached to the next income_tax returns filed for taxpayer sec_1 and sincerely assistant chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of this letter sec_6110 copy
